 



Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
entered into to be effective as of March 21, 2007, (the “Effective Date”),
between PEERLESS MFG. CO. (“Employer”), and PETER J. BURLAGE (“Employee”). This
Agreement amends and restates that certain Employment Agreement by and between
the Employers and the Employee dated October 31, 2005. The Agreement supersedes
and replaces that October 31, 2005 Employment Agreement.
Section 1. Employment.
     1.1 Employment and Term. Subject to the terms and conditions of this
Agreement, Employer agrees to employ Employee as the Chief Executive Officer of
the Employer pursuant to this Agreement for a term beginning on the Effective
Date and ending on the February 28, 2009, (the “Term”) unless Employee’s
employment is terminated earlier as provided in Section 4 below. The Term will
be automatically extended for an additional one year period unless either Party
gives notice to the other of its intent not to extend the Term no later than
30 days prior to October 31, 2008. Notwithstanding the foregoing, in no event
will the term of Employee’s employment hereunder be less than 90 days from the
Effective Date. Sections 2, 3, and 5 of this Agreement shall survive any
termination of Employee’s employment with Employer.
     1.2 Duties. At all times during the course of Employee’s employment with
Employer, Employee agrees to perform the duties associated with his position
diligently and to devote all of his business time, attention and efforts to the
business of Employer. Employee agrees to comply with the policies, procedures
and guidelines established by Employer from time to time. Employee agrees to
perform his duties faithfully and loyally and to the best of his abilities, and
shall use his best efforts to promote the business of Employer. Employee
understands and agrees that both the business and personal standards and ethics
of Employer’s employees must at all times be above reproach. Employee agrees to
act at all times so as to reflect this high standard. Employee further agrees to
abide by all rules, policies, or procedures established by Employer from time to
time. Subject to the approval of the Board of Directors, which shall not be
unreasonably withheld, Employee may serve on boards of directors or similar
management bodies of other businesses or entities provided that such service
does not violate the provisions of Section 3 and 4 below and does not materially
affect Employee’s time and attention to his duties under this Agreement.
     1.3 Compensation.. During Employee’s employment, Employer will pay Employee
a base annualized salary of Two Hundred Seventy Five Thousand Dollars
($275,000.00) (“Base Salary”), less all applicable withholding as required by
law and/or voluntarily elected by Employee, to be paid in installments in
accordance with Employer’s standard payroll practice and schedule. The Board of
Directors may adjust the Employee’s annualized salary from time to time at its
sole discretion, but Employee’s annualized salary shall never be reduced below
$275,000.00 without his consent. Employer will provide Employee with Employee
benefits generally made available by Employer to other similarly situated
employees, as per company policy. During Employee’s employment, Employer shall
reimburse Employee for all reasonable and necessary expenses incurred by
Employee in furtherance in Employer’s business interests

 



--------------------------------------------------------------------------------



 



upon appropriate documentation of such expenditures in accordance with
Employer’s general policy.
Section 2. Non-Competition.
     2.1 Non Competition.
     (a) In consideration of his employment under this Agreement and Employer’s
agreement to provide Employee with Confidential Information under Section 3
below, Employee agrees that during the term of his employment and for a period
of one (1) year following termination of his employment (regardless of whether
Employee is terminated without Cause (as defined in Section 4.1(c) below), for
Cause, voluntarily resigns or otherwise), neither Employee nor any person or
entity directly or indirectly controlling, controlled by or under common control
with Employee, shall directly or indirectly, on his own behalf or as an employee
or other agent of or an investor in another person:
     (i) engage in any business conducted by Employer during Employee’s term of
employment with Employer (collectively, the “Business”);
     (ii) influence or attempt to influence any customer or supplier of Employer
or any affiliate of Employer to purchase goods or services related to the
Business from any person other than Employer or such affiliate; or
     (iii) employ or attempt to employ any individuals who are then or have been
employees of Employer or any affiliate of Employer during the preceding
12 months, or influence or seek to influence any such employees to leave
Employer’s or such affiliate’s employment.
     (b) Employee specifically acknowledges that Employer’s products are sold in
a world market and that Employee has been engaged with regard to Employer’s
products and Employer’s customers throughout the world without geographic
limitation, and accordingly that the restrictive covenant regarding competition
contained in this Section 2.1 shall apply without geographic limitation.
     (c) Employee acknowledges that his obligations under this Section 2.1 are a
material inducement and condition to Employer’s entering into this Agreement and
a material inducement and condition to Employee receiving or having access to
Confidential Information (as defined in Section 3.1). Employee acknowledges and
agrees that the terms and provisions of this Agreement (including the severance
provisions of Section 4.1) and Employee’s receipt and access to Confidential
Information are sufficient consideration for the restrictions set forth in this
Section 2.1. Employee acknowledges and agrees further that such restrictions are
reasonable as to time, geographic area and scope of activity and do not impose a
greater restraint than is necessary to protect the goodwill and other business
interests of Employer, and Employee agrees that Employer is justified in
believing the foregoing.
     (d) If any provision of this Section 2.1 should be found by any court of
competent jurisdiction to be unenforceable by reason of its being too broad as
to the

Page 2 of 13



--------------------------------------------------------------------------------



 



period of time, territory, and/or scope, then, and in that event, such provision
shall nevertheless remain valid and fully effective, but shall be considered to
be amended so that the period of time, territory, and/or scope set forth shall
be changed to be the maximum period of time, the largest territory, and/or the
broadest scope, as the case may be, which would be found enforceable by such
court
     (e) Employee acknowledges that Employee’s violation or attempted violation
of this Section 2.1 will cause irreparable damage to Employer or its affiliates,
and Employee therefore agrees that Employer shall be entitled as a matter of
right to an injunction, out of any court of competent jurisdiction, restraining
any violation or further violation of such agreements by Employee or others
acting on his behalf. Employer’s right to injunctive relief will be cumulative
and in addition to any other remedies provided by law or equity.
     (f) Employee shall not be subject to the provisions of this Section 2 if
Employer fails to pay any uncontested amounts due to Employee under Section 4
and such failure is not cured within thirty (30) days after written notice to
Employer.
Section 3. Confidentiality; Nondisparagement; Conflict of Interest.
     3.1 Confidentiality.
     (a) In the course of his employment with Employer, Employer shall provide
Employee with access to commercially valuable, confidential or proprietary
information of the Employer(“Confidential Information”). Confidential
Information means all information, whether oral or written, previously or
hereafter developed, acquired or used by Employer and relating to the business
of Employer that is not generally known to the public or others in Employer’s
area of business, including without limitation (i) any trade secrets, work
product, processes, analyses or know-how of Employer; (ii) Employer’s
advertising, product development, strategic and business plans and information,
including customer and prospect lists; (iii) the prices at which Employer has
sold or offered to sell its products or services; and (iv) Employer’s internal
financial statements, budgets, cost information, pricing information and other
financial information.
     (b) Employee acknowledges and agrees that the Confidential Information is
and shall be the sole and exclusive property of Employer. Employee shall not use
any Confidential Information for his own benefit or disclose any Confidential
Information to any third party (except in the course of performing his
authorized duties for Employer under this Agreement), either during or
subsequent to his employment with Employer.
     (c) Specifically, Employee agrees that, except as expressly authorized in
writing by Employer, or as may be required by law or court order, Employee shall
(i) not disclose Confidential Information to any third party, (ii) not copy
Confidential Information for any reason, and (iii) not remove Confidential
Information from Employer’s premises. Upon termination of his employment with
Employer, Employee shall promptly deliver to the Employer all Confidential
Information, including documents, computer disks and other computer storage
devices and other papers and

Page 3 of 13



--------------------------------------------------------------------------------



 



materials (including all copies thereof in whatever form) containing or
incorporating any Confidential Information or otherwise relating in any way to
the Employer’s business that are in his possession or under his control.
     (d) Employee acknowledges that Employee’s violation or attempted violation
of this Section 3.1 will cause irreparable damage to Employer or its affiliates,
and Employee therefore agrees that Employer shall be entitled as a matter of
right to an injunction, out of any court of competent jurisdiction, restraining
any violation or further violation of such agreements by Employee or others
acting on his behalf. Employer’s right to injunctive relief will be cumulative
and in addition to any other remedies provided by law or equity.
     3.2. Covenant of Nondisparagement. In consideration of this Agreement,
Employee agrees and promises that, during the term of and at all times after the
termination of this Agreement (regardless of whether Employee is terminated
without Cause, for Cause, voluntarily resigns or otherwise), not to make any
libelous, disparaging or otherwise injurious statements about or concerning
Employer or any of its affiliates, their officers, employees or representatives.
Such prohibited statements include any statement that is injurious to the
business or business reputation of any of Employer, its affiliates or their
employees or representatives, but does not include reasonable statements of
disagreement that Employee makes for the purpose of protecting or enforcing any
of his rights or interests hereunder or defending against any claim or claims of
Employer, so long as such statements are not slanderous or libelous and are
delivered in terms as would ordinarily be considered customary and appropriate.
     3.3. Conflict of Interest. Employee agrees that during the term of this
Agreement without the prior approval of the Board of Directors of Employer,
Employee shall not engage, either directly or indirectly, in any activity which
may involve a conflict of interest with Employer or its affiliates (a “Conflict
of Interest”), including ownership in any supplier, contractor, subcontractor,
customer or other entity with which Employer does business (other than as a
shareholder of less than one percent of a publicly traded class of securities)
or accept any material payment, service, loan, gift, trip, entertainment or
other favor from a supplier, contractor, subcontractor, customer or other entity
with which Employer does business and that Employee shall promptly inform the
Board of Directors of Employer as to each offer received by Employee to engage
in any such activity. Employee further agrees to disclose to Employer any other
facts of which Employee becomes aware which might involve or give rise to a
Conflict of Interest or potential Conflict of Interest.
Section 4. Termination.
     4.1 Termination by Employer.
     (a) Employer may terminate Employee’s employment without Cause upon no less
than 30 days prior notice of termination to Employee. In the event of any such
termination without Cause, on the effective date of such termination Employer
shall pay Employee as severance compensation, a lump sum payment in an amount
equal to the difference of (i) 100% of Employee’s then current base salary
annualized less (ii) the amount of base salary paid to Employee from the date of
Employer’s notice of

Page 4 of 13



--------------------------------------------------------------------------------



 



termination to the effective date of such termination. In the event of any such
termination without Cause, except as aforesaid, Employer shall have no other
obligations to pay any base salary, incentive compensation or bonus or provide
for any benefits to Employee after the effective date of such termination. As
used herein, “base salary” excludes any bonus or incentive compensation.
     (b) Employer may discharge Employee for Cause at any time without prior
notice. In the event of any such termination for Cause, Employer’s obligations
to pay any base salary, incentive compensation or bonus or provide for any
benefits to Employee shall terminate immediately upon the effective date of such
termination.
     (c) As used herein, “Cause” shall mean any of the following:
     (i) the conviction of Employee by a court of competent jurisdiction of any
felony or crime involving moral turpitude;
     (ii) commission by Employee of an act of fraud or other act reflecting
unfavorably upon the public image of Employer as reasonably determined by
Employer’s Board of Directors;
     (iii) the failure by Employee to substantially perform his duties
hereunder, or the wrongdoing by Employee resulting in injury to Employer, in
each case as reasonably determined by Employer’s Board of Directors;
     (iv) the failure by Employee to follow a directive of the Board of
Directors of Employer; or
     (v) violation of any policies or procedures of Employer, including without
limitation, any human relations policy.
     4.2 Termination by Employee. Employee may resign from Employee’s employment
hereunder (whether for voluntary retirement or otherwise) upon no less than
30 days prior notice of resignation to Employer, unless such prior notice is
otherwise waived by Employer in its absolute and sole discretion. The effective
date of Employee’s resignation shall be as stated in Employee’s notice of
resignation or at the sole option of Employer, such earlier date as determined
by Employer in its sole discretion. If Employee voluntarily resigns from his
employment with Employer during the term hereof (whether for voluntary
retirement or otherwise), Employer’s obligations to pay any base salary,
incentive compensation or bonus or provide for any benefits shall terminate
immediately upon the effective date of such resignation. Upon retirement,
Employee shall be entitled to all benefits (if any) provided by Employer in the
ordinary course to other executive officers of Employer at comparable retirement
age.
     4.3 Termination on Death of Employee. This Agreement shall terminate
automatically upon the death of Employee and all rights of Employee, his heirs,
executors and administrators to salary, bonus, incentive compensation or
benefits shall terminate immediately, except as otherwise provided in Employer’s
benefit plans in effect at such time.

Page 5 of 13



--------------------------------------------------------------------------------



 



     4.4 Termination by Disability. Employer may terminate Employee’s employment
hereunder upon Employee becoming Disabled (as defined below). Upon such
termination, Employer shall pay Employee an amount equal to his then current
monthly base salary for a period of six months, which payment amounts will be
reduced by any disability payments Employee receives during such period from the
disability insurance provided through Employer, if any. Employee shall be
entitled to all other disability benefits then in effect (if any) provided by
Employer to all other executive officers of Employer. In the event of
termination due to Employee being Disabled, except as aforesaid, Employer shall
have no other obligation to pay any base salary, incentive compensation or bonus
or provide for any benefits to Employee after the effective date of termination.
For purposes of this Agreement, “Disabled” means any mental or physical
impairment lasting (or that will last) more than 180 consecutive or
non-consecutive calendar days that prevents Employee from performing the
essential functions of his position with or without reasonable accommodation as
determined by a competent physician chosen by Employer and consented to by
Employee or his legal representatives, which consent will not be unreasonably
withheld or delayed. Employee agrees to submit to appropriate medical
examinations and authorize his physicians to release medical information
necessary to determine whether Employee is Disabled for purposes of this
Agreement.
Section 5. Termination Following a Change in Control
     5.1 Definitions. For Purposes of this Section 5, the following definitions
apply.

  (a)   Acquiring Person. An “Acquiring Person” shall mean any person that,
together with all Affiliates and Associates of such person, is the beneficial
owner of 50.1% or more of the outstanding Common Stock. The term “Acquiring
Person” shall not include the Employer, any subsidiary of the Employer, any
employee benefit plan of the Employer (or trust with respect thereto) or
subsidiary of the Employer, or any person holding Common Stock of the Employer
for or pursuant to the terms of any such plan.     (b)   Affiliate and
Associate. “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the General Rules and Regulations under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) in effect
on the date of this Agreement.     (c)   Cause. For “Cause” shall have the
meaning set forth in Section 4.1(c) above.     (d)   Change in Control. A
“Change in Control” of the Employer shall have occurred if at any time during
the term of this Agreement any of the following events shall occur:

  (i)   The Employer is merged, consolidated or reorganized into or with another
corporation or other legal person and as a result of such merger, consolidation
or reorganization less than 50.1% of the combined voting power to elect
Directors of the then outstanding securities of the remaining corporation or
legal person or its ultimate parent immediately after such transaction is
available to be received by all stockholders on a pro rata

Page 6 of 13



--------------------------------------------------------------------------------



 



      basis and is actually received in respect of or exchange for voting
securities of the Employer pursuant to such transaction;

  (ii)   The Employer sells all or substantially all of its assets to any other
corporation or other legal person not controlled by or under common control with
the Employer;     (iii)   Any person or group (including any “person” as such
term is used in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act has
become the beneficial owner (as the term “beneficial owner” is defined under
Rule 13d-3 or any successor rule or regulation promulgated under the Exchange
Act) of securities which when added to any securities already owned by such
person would represent in the aggregate 50% or more of the then outstanding
securities of the Employer which are entitled to vote to elect Directors;    
(iv)   If at any time, the Continuing Directors then serving on the Board cease
for any reason to constitute at least a majority thereof;     (v)   Any
occurrence that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A or any successor rule or regulation promulgated
under the Exchange Act; or     (vi)   Such other events that cause a change in
control of the Employer, as determined by the Board in its sole discretion;

      provided, however, a Change in Control of the Employer shall not be deemed
to have occurred as the result of any transaction having one or more of the
foregoing effects if such transaction is both (1) proposed by, and (2) includes
a significant equity participation of, executive officers of the Employer as
constituted immediately prior to the occurrence of such transaction or any
Employer employee stock ownership plan or pension plan.     (e)   Code. The
“Code” shall mean the Internal Revenue Code of 1986, as amended.     (f)  
Continuing Director. A “Continuing Director” shall mean a Director of the
Employer who (i) is not an Acquiring Person, an Affiliate or Associate, a
representative of an Acquiring Person or nominated for election by an Acquiring
Person, and (ii) was either a member of the Board of Directors of the Employer
on the date of this Agreement or subsequently became a Director of the Employer
and whose initial election or initial nomination for election by the Employer’s
stockholders was approved by a majority of the Continuing Directors then on the
Board of Directors of the Employer.     (g)   Disabled. “Disabled” shall have
the meaning defined in Section 4.4 above.     (h)   Severance Compensation. The
“Severance Compensation” shall be:

Page 7 of 13



--------------------------------------------------------------------------------



 



  (i)   A lump sum amount equal to 150% of an amount calculated by adding the
Employee’s then current annualized salary plus any bonus paid in the fiscal year
preceding the Termination Date ; and     (ii)   For a period of 12 months,
provide Employee with benefits substantially similar to those which Employee was
entitled to receive immediately prior to the date of termination under all of
the Employer’s “employee welfare benefit plans” within the meaning of
Section 3(1) of The Employee Retirement Income Security Act of 1974, as amended.

  (i)   Termination Date. The “Termination Date” shall be the effective date
upon which Employee or the Employer terminates the employment of Employee with
the Employer within one year following a Change in Control.

     5.2. Rights of Employee Upon Change in Control and Subsequent Termination.

  (a)   The Employer shall provide Employee, within ten days following the
Termination Date, Severance Compensation, but without affecting the rights of
Employee or the Employer at law or in equity, if, within one year following the
occurrence of a Change in Control, any of the following two events shall occur:

  (1)   the Employer terminates Employee’s employment during the Employment Term
except for any of the following reasons:

  (i)   Employee dies;     (ii)   Employee becomes Disabled; or     (iii)   The
Employer terminates the Employee for Cause; or

  (2)   Employee terminates his employment after such Change in Control and the
occurrence of at least one of the following events:

  (i)   an adverse change in the positions held by Employee or an adverse change
in the nature or scope of the authorities, functions or duties attached to the
positions with the Employer that Employee had immediately prior to the Change in
Control, any reduction in Employee’s base salary (excluding bonus and incentive
compensation) during the Employment Term or any adverse change in the
calculation of the annual bonus or incentive compensation or a significant
reduction in scope or value of the aggregate other monetary or nonmonetary
benefits to which Employee was entitled from the Employer immediately prior to
the Change in Control, any of which is not remedied within ten calendar days
after receipt by the Employer of written notice from Employee of such change,
reduction, alteration or termination, as the case may be;

Page 8 of 13



--------------------------------------------------------------------------------



 



  (ii)   a determination by Employee made in good faith that as a result of a
Change in Control and a change in circumstances thereafter significantly
affecting his position, changes in the composition or policies of the Board, or
of other events of material effect, he has been rendered substantially unable to
carry out, or has been substantially hindered in the performance of, the
authorities, functions or duties attached to his position immediately prior to
the Change in Control, which situation is not remedied within ten calendar days
after receipt by the Employer of written notice from Employee of such
determination;     (iii)   the relocation of the Employer’s principal executive
offices, or the requirement by the Employer that Employee have as his principal
location of work any location not within the greater Dallas, Texas metropolitan
area or that he travel away from his office in the course of discharging his
duties hereunder significantly more (in terms of either consecutive days or
aggregate days in any calendar year) than required of him prior to the Change in
Control; or     (iv)   the Employer commits any breach of this Agreement, which
is not cured within ten calendar days after receipt by the Employer of written
notice from Employee of such breach.

  (b)   Upon written notice given by Employee to the Employer prior to the
receipt of Severance Compensation, Employee, at his sole option, may elect to
have all or any part of any such amount paid to him, without interest, on an
installment basis selected by him.     (c)   The payment of Severance
Compensation by the Employer to Employee shall not affect any rights and
benefits which Employee may have pursuant to any other agreement, policy, plan,
program or arrangement with the Employer prior to the Termination Date, which
rights shall be governed by the terms thereof, except that payments hereunder
after termination under this Section 5 shall reduce by an equal amount any sums
payable after termination of employment under Section 4.1(a) above, as may be
amended, restated or modified.     (d)   If any of the events set forth in
Section 5.2(a)(1) or 5.2(a)(2) occurs prior to a Change in Control but following
the commencement of any discussion authorized by the Board with a third person
that ultimately results in a Change in Control involving that person or a
different third party, such event shall be deemed to be a termination or removal
of Employee after a Change in Control for purposes of this Agreement and shall
entitle Employee to all benefits under this Agreement.

     5.3 No Mitigation Required. In the event that this Agreement or the
employment of Employee hereunder is terminated, Employee shall not be obligated
to mitigate his damages nor the amount of any payment provided for in this
Agreement by seeking other employment or

Page 9 of 13



--------------------------------------------------------------------------------



 



otherwise, and the acceptance of employment elsewhere after termination shall in
no way reduce the amount of Severance Compensation payable under this Section 5.
Section 6. Miscellaneous.
     6.1 Section 409A. For purposes of Section 4 or 5, whether a “termination of
employment” has occurred shall be determined as set forth in Proposed Regulation
§1.409A-3(h)(1) or any successor regulations. Notwithstanding the foregoing
provisions of this Section 4 or 5, in the event as of the date of termination of
employment, Executive is a “specified employee” as such term is defined under
Section 409A of the Internal Revenue Code of 1986 (the “Code”)(or any
regulations or proposed regulations promulgated thereunder) each payment that
would have been due to be made to employee during the first six (6) months after
such termination shall be delayed to the extent required and all such delayed
payments shall be made in a single lump sum on the first business day after the
six —month anniversary of such termination unless an exception to such delay is
otherwise applicable under the Code or regulations thereunder.
     6.2 Notice. Except as set forth below in this Section 5.1, any notice under
this Agreement must be in writing and shall be deemed to have been given when
delivered personally or by overnight courier service or three days after being
sent by mail, postage prepaid, at the address indicated below or to such changed
address as such person may subsequently give such notice of:
     if to Employer:
Peerless Mfg. Co.
2819 Walnut Hill Lane
Dallas, Texas 75229
Attn: Chairman, Board of Directors
     if to Employee:
Peter J. Burlage
5704 Danmire Court
Plano, Texas 75093
With a copy to:
James T. Drakeley, Esq.
Hiersche, Hayward, Drakeley & Urbach, P.C.
15303 Dallas Parkway, Suite 700
Addison, Texas 75001
Notwithstanding the foregoing, the party receiving notice may waive any
provisions of this Section 6.2 in its sole and absolute discretion.
     6.3 Assignment. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, personal representatives,
successors, and assigns. Except as otherwise provided herein, this Agreement may
not be assigned by any party hereto

Page 10 of 13



--------------------------------------------------------------------------------



 



without the prior written consent of the other party hereto. Employer shall
require any successor, and any corporation or other person which is in control
of such successor, to all or substantially all of the business and/or assets of
Employer (by purchase, merger, consolidation or otherwise), by agreement in form
and substance reasonably satisfactory to Employee, to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that
Employer would be required to perform it if no such succession had taken place.
Failure of Employer to obtain such agreement prior to the effectiveness of any
such succession shall be a material breach of this Agreement by Employer. As
used in this Agreement, “Employer” shall mean Employer as herein before defined
and any successor to its business and/or all or part of its assets as aforesaid
which executes and delivers the assumption agreement provided for in this
Section 6.3 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.
     6.4 Headings. The section headings used herein are for reference and
convenience only and shall not enter into the interpretation hereof.
     6.5 Counterparts. This Agreement may be executed in one or more
counterparts for the convenience of the parties hereto, all of which together
shall constitute one and the same instrument.
     6.6 Amendment and Waiver. The provisions of this Agreement may be amended
or waived only by written agreement of Employer and Employee, and no course of
conduct, failure or delay in enforcing the provisions of this Agreement shall
effect the validity, binding effect or enforceability of this Agreement.
     6.7 Severability. Any provision or portion of a provision of this Agreement
that is held to be invalid or unenforceable will be severable, and this
Agreement will be construed and enforced as if such provision, or portion
thereof, did not comprise a part hereof, and the remaining provisions or
portions of provisions will remain in full force and effect. In lieu of each
invalid or unenforceable provision there will be added automatically as part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be legal, valid, and enforceable.
     6.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without giving effect to any
conflicts of law rule or principle that might require the application of the
laws of another jurisdiction.
     6.9 Expenses. Employer will reimburse Employee for reasonable legal fees
and expenses incurred by Employee in the preparation of and negotiation of this
Agreement, subject to review and approval by the Chair of the Employer’s
Compensation Committee.
     6.10 Indemnification. Employee shall be subject to, and entitled to the
benefit of, the indemnification provisions contained in the Employer’s Articles
of Incorporation and Bylaws, as amended, to the same extent and degree as other
similarly situated officers and/or directors of Employer.

Page 11 of 13



--------------------------------------------------------------------------------



 



     6.11 Disputes. The parties to this Agreement agree that in the event there
is a dispute or controversy between them that cannot be settled through direct
discussions, it is in the best interests of all for such dispute or controversy
to be resolved in the shortest time and with the lowest cost of resolution as
practicable. Consequently, any such dispute, controversy or claim between the
parties to this Agreement will not be litigated, but instead will be resolved by
arbitration in accordance with Title 9 of the U.S. Code (United States
Arbitration Act) and the Commercial Arbitration Rules of the American
Arbitration Association (the “Rules”), and judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof. The
arbitration will be before one neutral arbitrator and will proceed under the
Expedited Procedures of said Rules. The arbitration will be held in Dallas,
Texas, or such other place as may be selected by mutual agreement. The
arbitrator will have the discretion to order a prehearing exchange of
information by the parties, and to set limits for both the scope and time period
of such exchange. All issues regarding exchange requests will be decided by the
arbitrator. Neither party nor the arbitrator may disclose the existence, content
or results of any arbitration hereunder, unless required to do so by court or
regulatory order, without the prior written consent of both parties.
Administrative fees and expenses of the arbitration itself will be borne by the
parties equally unless otherwise required by law, a court of competent
jurisdiction or the Rules; provided, that, in no event will Employee be required
to pay in excess of $1,000 of such fees and expenses. The arbitrator will also
be authorized to award to the prevailing party all or that fraction of its
reasonable costs and fees as is deemed equitable. Costs of a party’s
representation by counsel or preparation costs for hearing are not considered
administrative fees and expenses for purposes hereof. This provision will not
apply to any claim for injunctive relief sought by the Employer or any of its
affiliates under Section 2 or 3 of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Page 12 of 13



--------------------------------------------------------------------------------



 



     6.12 Entire Agreement. This Agreement embodies the complete agreement
between Employer and Employee regarding the subject matter hereof and supersedes
all prior agreements or understandings, whether oral, written or otherwise,
between the parties hereto that may have related in any way to the subject
matter hereof.

            EMPLOYER:

PEERLESS MFG. CO.
      /s/ Sherrill Stone       Sherrill Stone,      Chairman of the Board       
EMPLOYEE:
      /s/ Peter J. Burlage       Peter J. Burlage   

Page 13 of 13